DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               A.E., the mother,
                                  Appellant,

                                      v.

  DEPARTMENT OF CHILDREN AND FAMILIES and GUARDIAN AD
                        LITEM,
                       Appellees.

                                No. 4D20-1858

                          [December 29, 2020]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Palm Beach County; Gregory M. Keyser, Judge; L.T. Case No. 50-2019-
DP-000714-JL.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha C.
Valley, Senior Attorney, Appellate Division, Florida Statewide Guardian ad
Litem Office, Tallahassee, for appellee Guardian Ad Litem.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.